Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Non-Final Office Action of 20-December-2021, Applicant has filed a set of Amendments on 08-March-2022. In these amendments, Applicant has canceled dependent claims 3 and 9 and moved their substance into their respective independent claims (1 and 6 respectively). In addition, they have “renumbered” the series of steps in the remaining dependent claims to keep them consistent with the modified base claims.
Regarding independent claim 1, Applicant has changed the phrase “and (D)” to now read “[[ and]] (D)”. Applicant has also added the contents of canceled claim 4 at the end of the claim: “(E) waiting for a recovery signal after controlling the memory device to enter the power mode; and (F) controlling the memory device to enter the function mode according to the recovery signal”.
Regarding dependent claim 2, “(E)” has been changed to “([[E]]G)”, and “(F)” has been changed to “([[F]]H)”.
Regarding dependent claim 3, “(G)” has been changed to “([[G]]I)”.
Regarding dependent claim 5, “(E)” has been changed to “([[E]]G)”.
Regarding independent claim 6, Applicant has changed the phrase “and (D)” to now read “[[ and]] (D)”. Applicant has also added the contents of canceled claim 9 at the end of the claim: “(E) waiting for a recovery signal after controlling the memory device to enter the power mode; and (F) controlling the memory device to enter the function mode according to the recovery signal”.
Regarding dependent claim 7, “(E)” has been changed to “([[E]]G)”, and “(F)” has been changed to “([[F]]H)”.
Regarding dependent claim 8, “(G)” has been changed to “([[G]]I)”.
Regarding dependent claim 10, “(E)” has been changed to “([[E]]G)”.

Response to Arguments
In response to the Non-Final Office Action of 20-December-2021, Applicant has filed a set of Arguments/Remarks on 08-March-2022 [herein “arguments”]. Examiner has fully considered these arguments and finds them persuasive.
In their first argument, Applicant argues that the new limitations added to independent claims 1 and 6 are not taught by the art of record from the Non-Final Office action (U.S. Patent Publication 20160111170-(Zhao et al) [herein “Zhao”], in view of U.S. Patent 5173906-(Dreibelbis et al) [herein “Dreibelbis”]). In particular, they argue that the existing art fails to teach “waiting for a recovery signal after controlling the memory device to enter the power mode” (emphasis added by Applicant), and that this renders the claims allowable. After additional search for art which would teach this limitation, Examiner has reached the same conclusion and agrees with this argument.
In addition, Applicant argues that the combination of Zhao and Dreibelbis cited in the Non-Final Office Action is not valid: although Examiner is not inclined to agree with this argument, Examiner agrees that the first argument makes this point moot as to the allowability of the claims.
In their next argument, Applicant argues that the art cited in the Non-Final Office Action for the rejection of dependent claims 2 and 7 (U.S. Patent Publication 20160111170-(Zhao et al) [herein “Zhao”], in view of U.S. Patent 5173906-(Dreibelbis et al) [herein “Dreibelbis”], and further in view of U.S. Patent Publication 20160231797-(Meir et al) [herein “Meir”]) does not teach the amended version of these claims. In particular, they argue that Meir does not use the words “activate” or “deactivate” and that it does not teach the proper chronological relationship of the steps detailed in these claims. After reviewing these arguments, Examiner finds he must respectfully disagree with these conclusions, however he also note that due to the dependency on allowable independent claims 1 and 6 (as noted above), this point is moot and these claims will also be allowable.
In their next argument, Applicant argues that he same combination of art does not teach the amended versions of claims 3 and 8, arguing that Zhao fails to disclose that “‘a predetermined period of time” discussed in paragraph [0032] is associated with the “power mode” or the “SRAM memory” (emphasis added by Applicant). Examiner notes that the feature cited in this argument is not part of the examined claims, hence Examiner must respectfully disagree with this argument. As before, however Examiner notes that the dependence of these claims on independent claims 1 and 6 (which have been found allowable above) makes these claims allowable as well.
In their final argument, Applicant simply notes that claims 5 and 10 should be allowed because of their dependence on allowed claims 1 and 6 respectively. Examiner agrees with this conclusion.
Allowable Subject Matter
Claims 1 – 3, 5 – 8 and 10 are allowed.
The following is an Examiner’s statement of reasons for allowance.
The present invention pertains to methods and devices for testing of power modes in semiconductor memory devices.
The following limitations (as exemplified by claim 1) are taught by the art cited in the Non-Final Office Action of 20-December-2021, (U.S. Patent Publication 20160111170-(Zhao et al) [herein “Zhao”], in view of U.S. Patent 5173906-(Dreibelbis et al) [herein “Dreibelbis”]): (a) memory device test circuit for testing a memory device, comprising: a storage circuit for storing a test data; a comparison circuit coupled to the storage circuit; a control circuit coupled to the storage circuit, the comparison circuit and the memory device and configured to perform following steps to test the memory device: (A) writing the test data into the memory device; (B) controlling the memory device to enter a power mode; (C) controlling the memory device to enter a function mode;[[ and]] (D) controlling the comparison circuit to compare an output data of the memory device with the test data.
The prior art of record does not teach (E) waiting for a recovery signal after controlling the memory device to enter the power mode; and (F) controlling the memory device to enter the function mode according to the recovery signal.
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in this claim; hence claim 1 is allowable. As a result, the claims which depend from claim 1 (claims 2 – 3 and 5) are also allowable.
Independent method claim 6 teaches essentially the same limitations as independent claim 1, and is also allowable for the reasons noted above for that claim. As a result, the claims which depend from claim 6 (claims 7 - 8 and 10) are also allowable.
In summary, claims 1 – 3, 5 – 8 and 10 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111    
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111